Citation Nr: 0026586	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


INTRODUCTION

The veteran had active service from February 1961 to February 
1987.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
both service connection for the cause of the veteran's death 
and basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  In November 
1999, the Board requested an opinion from a Veterans Health 
Administration (VHA) medical expert.  In November 1999, the 
requested VHA opinion was incorporated into the record.  In 
December 1999, the appellant was provided with a copy of the 
VHA opinion and notified of her right to submit additional 
evidence and/or argument.  In February 2000, the appellant 
submitted additional evidence.  In May 2000, the Board 
remanded the appellant's claims to the RO so that the newly 
submitted additional evidence could be considered.  The 
appellant has been represented herself throughout this 
appeal.  


FINDINGS OF FACT

1.  The veteran died in July 1997.  The cause of death was 
certified as "mucous plug in lung due to (or as a 
consequence of) aspiration."  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran was found to have left ventral tongue 
leukoplakia during active service.  

4.  The veteran's July 1997 final hospital summary and 
associated clinical documentation reflects that he was 
diagnosed with oral pharyngeal carcinoma in 1995 and squamous 
cell carcinoma of the tongue in 1996; underwent a radical 
glossectomy secondary to squamous cell carcinoma of the 
tongue; developed chronic pulmonary aspiration with purulent 
bronchitis and mucous plugging; and subsequently experienced 
ultimately fatal acute respiratory failure.  

5.  The veteran's squamous cell carcinoma of the tongue and 
associated total glossectomy residuals contributed 
substantially or materially to the veteran's demise.  

CONCLUSIONS OF LAW

1.  The veteran's service-connected squamous cell carcinoma 
of the tongue contributed materially or substantially to his 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.312 (1999).  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 has been 
established.  38 U.S.C.A. §§ 3500, 3501 ((West 1991 & Supp. 
2000); 38 C.F.R. §§ 21.3020, 21.3021 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the appellant has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted her 
in the development of her claims.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the appellant's claims are plausible and that all 
relevant facts have been properly developed.  


I.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999)  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  Where a veteran served continuously for ninety days 
or more during a period of war or during peacetime service 
after December 31, 1946, and a malignant tumor becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

A July 1997 final hospital summary from Columbia Fort Walton 
Beach Medical Center reports that the veteran was diagnosed 
with oral pharyngeal carcinoma in 1995 and carcinoma of the 
tongue in 1996; underwent a radical glossectomy secondary to 
his carcinoma of the tongue; developed chronic pulmonary 
aspiration with purulent bronchitis and mucous plugging; and 
subsequently experienced ultimately fatal acute respiratory 
failure.  The veteran died in July 1997.  

The veteran's July 1997 death certificate lists the cause of 
death as "mucous plug in lung due to (or as a consequence 
of) aspiration."  At the time of the veteran's death, 
service connection was not in effect for any disability.  
Therefore, it is necessary to determine whether the veteran's 
carcinoma was incurred in or aggravated by active service.  

The veteran's service dental records indicate that he was 
found to have a whitish lesion on the left side of his tongue 
in February 1984.  A February 1984 treatment entry notes that 
the lesion was excised.  A contemporaneous pathology 
evaluation states that the veteran was found a left ventral 
tongue leukoplakia patch on routine dental hygienic 
evaluation.  He was noted to have a history of smoking and 
moderate alcohol consumption.  No invasive tumor was 
identified.  At his October 1986 physical examination for 
service separation, the veteran neither complained of nor 
exhibited any tongue or other oral cavity abnormalities.  

A December 1995 physical evaluation from Joseph Bonanno, 
M.D., states that the veteran complained of mouth pain and 
soreness.  The veteran was found to have an extensive tumor 
which involved the left side of the tongue and the floor of 
the mouth and extended posteriorly to the vallecula and 
across the mid-line.  A biopsy revealed findings consistent 
with squamous cell carcinoma.  

A November 1997 written statement from Melissa J. Fischer, 
M.D., relates that the veteran's oral cancer necessitated his 
total glossectomy.  The veteran's glossectomy impaired his 
ability to handle his oral secretions; caused chronic 
aspiration and mucous plugging; and ultimately led to 
respiratory arrest and death.  

A March 1998 written statement from Ming C. Chang, M.D., 
conveys that the veteran was diagnosed with squamous cell 
carcinoma of the tongue in December 1995; underwent 
chemotherapy and radiation; experienced a reoccurrence of his 
cancer in September 1996; and underwent another course of 
chemotherapy in October 1996.  

The November 1999 VHA opinion states that the veteran's 
claims file was reviewed.  The VA physician commented that:

The simple answer is no.  The tumor, 
which was first diagnosed in November of 
1995, was treated with chemotherapy and 
radiotherapy from 12/18/95 to March of 
1996.  The tumor recurred 9/19/96 
requiring radical surgery.  This would 
indicate that this was a very aggressive 
tumor and exhibited rapid growth.  It is 
very unlikely that this tumor existed 
much before early 1995 given its 
aggressive nature.  However, we know that 
the genetic changes, which are required 
to produce cancer, take place over very 
many years of initial tobacco use.  Since 
he spent most of his adult life in the 
military, it is simply because of the 
long period from 1961 to 1995.  The fact 
that he had leukoplakia in 1984 indicates 
a pre-malignant lesion, which is 
secondary to years of smoking and alcohol 
use.  The cancer did not necessarily come 
from this same area; rather it indicates 
that this individual was at high risk to 
develop invasive carcinoma in the 
oropharynx over time if exposure to 
tobacco and alcohol continued.  

A January 2000 written statement from Lawrence B. Blumberg, 
M.D., asserts that:

[The veteran] had a squamous cell 
carcinoma that was quite extensive and 
aggressive and ultimately led to his 
demise.  He was first treated in late 
1995, treated with chemotherapy and 
radiation therapy and then surgery in 
1996.  He did have evidence of a 
leukoplakic lesion in 1984 which is 
pretty malignant and certainly was in the 
area where his ultimate malignancy was.  
There is certainly no absolute guarantee 
as to when this malignancy first started; 
and there is certainly no absolute 
guarantee as to the etiology of it.  It 
is true that alcohol and tobacco work 
synergistically and that there is a 
significant statistical relationship 
between smoking and squamous cell 
carcinoma in the head and neck area.  We 
certainly do see patients that have 
squamous cell carcinoma in that area that 
have never smoked and do not have any 
significant drinking problem.  Therefore, 
one certainly can't give an absolute 
guarantee as to the etiology of this 
particular malignancy with 100% 
certainty.  

In a February 2000 written statement, the appellant advanced 
that: the veteran's inservice leukoplakia was in the same 
location as his subsequent cancer; the veteran was encouraged 
to smoke during active service; and Dr. Blumberg was the 
veteran's private physician.  She submitted printouts from 
the Internet sites of the Northeast Alabama Regional Medical 
Center, the American Thyroid Clinic, and the Baylor College 
of Dentistry to support her claim.  The text from the 
Northeast Alabama Regional Medical Center delineates the 
possible causes of oral cancer including tobacco use, alcohol 
use, and leukoplakia.  The text from the American Thyroid 
Clinic states that the onset of squamous cell carcinoma of 
the oral cavity is often associated with tobacco and alcohol 
use.  The text from the Baylor College of Dentistry relates 
that leukoplakia can be a precursor to cancer.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The November 
1999 VHA opinion, Dr. Blumberg's January 2000 written 
statement, and the Internet texts establish that the 
veteran's inservice smoking, drinking, and leukoplakia could 
have either precipitated his squamous cell carcinoma or 
represented the initial onset of the malignancy.  While 
acknowledging the significant time period between the 
inservice leukoplakia and the post-service onset of the 
veteran's tongue cancer, the Board finds that the record is 
at least in equipoise as to whether the veteran's inservice 
leukoplakia of the tongue was etiologically related to the 
onset of his squamous cell carcinoma of the tongue.  After 
resolving reasonable doubt in favor of the appellant, the 
Board finds that the veteran's squamous cell carcinoma of the 
tongue was incurred during active service.  

The veteran's squamous cell carcinoma of the tongue 
necessitated a total glossectomy.  Dr. Fischer opined that 
the veteran's glossectomy impaired his ability to handle his 
oral secretions; caused chronic aspiration and mucous 
plugging; and ultimately led to his respiratory arrest and 
death.  Therefore, the Board concludes that the veteran's 
squamous cell carcinoma of the tongue contributed materially 
or substantially in bringing about his demise.  


II.  Dependents' Educational Assistance 

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's surviving spouse if 
the veteran was discharged under other than dishonorable 
conditions and either a permanent total service-connected 
disability was in existence at the time of the veteran's 
death or the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 21.3020, 21.3021 (1999).  

The veteran was honorably discharged from active service.  
The Board has granted service connection for the cause of his 
death.  Therefore, the Board finds that basic eligibility for 
Dependents' Educational Assistance under the provisions of 38 


U.S.C.A. Chapter 35 is established.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  Basic eligibility for Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35 is established.



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

